]DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022, 05/03/2021, 08/28/2020 and 03/06/2020 was filed after the mailing date of the application on 02/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  line 1 recites, “a housing,” and, “a first and second housing,” claim should be amended to recite –[[a]]the housing-- and –[[a]]the first and second housing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. [US 8,444,190].
Regarding claim 1, Schmidt disclose a locking mechanism for a housing which comprises a first and second housing part (fig. 1a-b; 1, 5), for providing a first unlocking position (fig. 5) and a second locking position (fig. 6) of the two housing parts (1, 5), having - a push button (fig. 5; 20, 30) which extends in the axial longitudinal direction (fig. 5; horizontal direction) thereof through a through-opening (fig. 1a; 13) of the first housing part (1) into the interior of the housing (1, 5 together); - wherein the push button (20, 30) is movably arranged, relative to the housing (1, 5 together), between a predetermined first (fig. 5; unlocking position of 20, 30) and second axial position (fig. 6; locking position of 20, 30), each of which corresponds to the first (fig. 5) and second position (fig. 6) of the two housing parts (1, 5); and having - a locking element (fig. 6; 40) provided in the interior of the housing (1, 5 together); wherein the push button (20, 30) and the locking element (40) are configured such that the push button (20, 30) is in pressure contact with the locking element (40) and cooperates with the locking element (40) such that, in the case of an axial movement (inward or outward) of the push button (20, 30) from the first position (unlocking position of 20, 30) thereof to the second position (locking position of 20, 30) thereof, the second locking position (fig. 6) of the two housing parts (1, 5) is provided with a radial pressure (vertical pressure) contact between the two housing parts (1, 5), such that a gap (fig. 7; gap between 1 and 5) between the first (1) and second housing parts (5) is minimized (once 1 and 5 is joined the gap as seen in fig. 7 will reduce, see fig. 6).

Regarding claim 2, Schmidt disclose wherein the push button (20, 30) is configured to cooperate with the locking element (40) such that the axial movement (inward/outward) of the push button (20, 30) from its first position (unlocking position of 20, 30) into its second position (locking position of 20, 30) also creates an axial pressure contact (fig. 6; pressure between 7 and 40 once engaged) is also provided between the locking element (40) and the second housing part (5).

Regarding claim 4, Schmidt disclose wherein the locking element (40) is configured such that in the first position (fig. 5) of the push button (20, 30) said locking element (40) is in pressure contact with the push button (20, 30), wherein the locking element (40) is fixedly retained in the first housing part (1).

Regarding claim 5, Schmidt disclose wherein the locking element (40) is configured such that in the second position (fig. 6) of the push button (20, 30) said locking element (40) is in radial pressure contact (fig. 6; when 7 of housing part 5 engages with 44 of 40, a radial upward pressure will be applied to 20 through 40) with the push button (20, 30) and at the same time is also in radial pressure contact (vertical pressure that keeps 43 and 7 latched) with the second housing part (5).

Regarding claim 6, Schmidt disclose wherein the locking element (40) is configured such that, when the push button (20, 30) is moved into its first (unlocking position of 20, 30) or second position (locking position of 20, 30), the locking element (40) in each case performs an axial (horizontal movement) and radial pivoting movement (44 is pivoted with respect to 41).

Regarding claim 13, Schmidt disclose wherein the push button (20, 30) is an element of an actuating device (20, 30, 40) of the locking mechanism (40), wherein the actuating device (20, 30, 40) comprises a fixing mechanism (25) of the push button (20, 30) which provides a fixing of the push button (20, 30) in its first (fig. 5) and second position(fig. 6), which is releasable by axial pressure (horizontal) onto the actuating device (20, 30, 40), according to which the first (fig. 5) and second position (fig. 6) in each case is a first (fig. 5) and second fixing position (fig. 6).

Regarding claim 16, Schmidt disclose wherein the locking element (40) is configured integrally with the second housing part (5, once assembled everything is integral with each other).

Regarding claim 17, Schmidt disclose a housing (1, 5) of a plug connector (figs. 1a, 1b) having a first (1) and second housing part (5) and having at least one locking mechanism (40) as claimed in claim 1, wherein the push button (20, 30) is configured such that an actuatable head (20) of the push button (20, 30) in the first unlocking position (fig. 5) is spaced apart from an outer wall (fig. 5; outer wall of 10) of the first housing part (1) and in the second locking position (fig. 6) is arranged substantially positively with the outer wall (outer wall of 10) of the first housing part (1) on the through-opening (13).

Regarding claim 18, Schmidt disclose the housing (1, 5) comprises a first (40) and second locking mechanism (fig. 6; 7) which are arranged on opposing walls (walls of 1 and 5 respectively) of the housing (1, 5), wherein the first housing part (1) is a housing upper part (1) and the second housing part (5) is a housing lower part (5) of the plug connector (figs. 1a, 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. [US 8,444,190] in view of Munch [US 2020/0194923].
Schmidt discloses all of the claim limitations except wherein in the second position of the two housing parts a seal of the locked housing is provided by a sealing element which is provided in the gap.
However Munch teaches in the second position (fig. 6) of the two housing parts (fig. 3; 30, 35) a seal (fig. 6; 115) of the locked housing (30 and 35 fixed together) is provided by a sealing element (115) which is provided in the gap (fig. 6; space where 115 is accommodated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the second position of the two housing parts a seal of the locked housing is provided by a sealing element which is provided in the gap as suggested by Munch for the benefit of providing an improved environmental proof housing in order to keep out contaminants that could negatively effect the operation of the housing. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. [US 8,444,190] in view of Shinozaki [US 8,591,160].
Schmidt discloses wherein the push button (20, 30) comprises a substantially cylindrical push button pin (fig. 2; 25) extending through the through-opening (13) of the first housing part (1), in the interior of the housing (interior of 1) a tip portion (tip of 25) being configured therein, wherein the locking element (40) in the first position (fig. 5) is in radial pressure contact (vertical pressure) with the tip portion (tip of 25) and when the push button (20, 30) moves from the first (fig. 5) to the second position (fig. 6) said locking element (40) is in axial (horizontal) and radial pressure contact (vertical) with the tip portion (tip of 25) and in the second position (fig. 6) said locking element (40) is in radial pressure contact (vertical) with the push button pin (25).
Schmidt does not disclose a tapering conical portion.
Shinozaki teaches a tapering conical portion (fig. 6; 29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a tapering conical portion as suggested by Shinozaki for the benefit of improving locking between two connectors.

Allowable Subject Matter
Claims 7-11, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831